DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on August 27, 2021 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities:
On p. 9, l. 8, reference character “35” should be changed to reference character “33” to correspond to the drawings, in which the weighing devices are labeled element 33.
On p. 11, l. 11,   reference character “18” should be changed to reference character “16” to correspond to the drawings and the remainder of the specification, in which one of the electromagnetic pumps is labeled element 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 18 recites that “the current for the electromagnetic pump is controlled dependent on the current for the electromagnetic pump.” It is unclear how a value may be controlled dependent on itself. For purposes of examination, the claim is interpreted in accordance with the best understanding of the Specification and the remainder of the claims as “the temperature of the electromagnetic pump is controlled dependent on the current of the electromagnetic pump.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetrovec, US 2015/0219122.
Vetrovec discloses an electromagnetic pump (magnetohydrodynamic pump 10) for use with a liquid metal (see, e.g., para. [0034]: liquid gallium), wherein the electromagnetic pump is at least partially made of an electric conductive material (see, e.g., para. [0027]: iron, steel, or other materials capable of carrying magnetic flux) and wherein electrodes 130a and 130b of the electromagnetic pump are provided against the electromagnetic pump (see fig. 2). 



Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet et al., US 8,481,120, in view of Smither, US 5,209,646.

In regard to claim 1,
Choquet discloses an apparatus wherein a liquid metal (ingots L are melted in furnace 5 to be turned into liquid metal), is supplied through a feed tube 4 from a container (furnace 5) adapted to contain a liquid metal to an evaporator device (evaporation crucible 3) in a vacuum chamber (vacuum deposition chamber 2), wherein the supply of the liquid metal is controlled by exerting a force on the liquid metal in the container 5, the pressure in the evaporator device 3 and by a pump (liquid metal pump P) in the feed tube 4. 
Choquet fails to disclose that the pump is electromagnetic and a method of controlling the temperature of the pump comprising: providing an electromagnetic pump which is at least partially made of an electric conductive material, supplying current for the electromagnetic pump through the electric conductive material, and controlling the temperature of the electromagnetic pump by controlling one or more of the force exerted on the liquid metal in the container, the current of the electromagnetic pump, and/or the strength of the magnet field of the electromagnetic pump. 
However, Smither teaches an electromagnetic pump (Title, liquid metal pump 55) and a method of controlling the temperature of the pump 55 comprising: providing an electromagnetic pump 55 which is at least partially made of an electric conductive material (copper end rings 12, 13), supplying current for the electromagnetic pump 55 through the electric conductive material (see col. 3, ll. 11-13: “A voltage is applied between the buss bars 16 and 17 for the purpose of 

In regard to claim 2,
The pump P of Choquet is operated to maintain a constant level of liquid metal in the evaporator device 3. In combination with the teaching of Smither, this would be achieved by controlling the current provided to the electromagnetic pump 55 as required to maintain the liquid level.

In regard to claims 8 and 9,
The feed tube of Smither is heated by means of resistance heating via the current passing through the pump 55 of Smither.



In regard to claim 15,
The magnet field of the electromagnetic pump 55 of Smither is controlled by controlling a direct current through the coil (tubing 11) of the electromagnet. 

In regard to claim 18,
The temperature for the electromagnetic pump 55 of Smither is controlled dependent on the current for the electromagnetic pump, as higher current produces more resistive heating. 

Claims 3, 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet et al., US 8,481,120, in view of Smither, US 5,209,646, and further in view of Weber et al., US 2011/0195187.

In regard to claim 3,
Choquet and Smither teach all of the limitations substantially as claimed, but fail to teach the following taught by Weber: a deposition pump system 200 where a container 210 adapted to contain a liquid 208 is a closed container and wherein the force exerted on the liquid in the container is controlled by controlling the pressure of a gas 212 in the closed container. Weber teaches that this helps prevent impurities from entering the liquid 208 to be used in the vapor deposition (see, e.g., para. [0031]), such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to have adapted the container of Choquet in view of Smither with a gas 212 exerting a force on the liquid 208 therein.




    PNG
    media_image1.png
    348
    541
    media_image1.png
    Greyscale

In regard to claim 6,
Weber further discloses that the liquid supply system 220, including a pump (see para. [0031]) is provided in a vacuum enclosure 218. In combination, this would result in the electromagnetic pump of Choquet in view of Smither in the vacuum enclosure.

In regard to claim 7,
The vacuum enclosure 218 of Weber further encloses at least part of the feed tube 222/224. 

In regard to claim 17,
The force exerted on the liquid 208 in the container 210 of Weber is controlled dependent on the required supply of liquid to the evaporator device 226 (thus pressurizing the container 210, see para. [0031]). 
4 is rejected under 35 U.S.C. 103 as being unpatentable over Choquet et al., US 8,481,120, in view of Smither, US 5,209,646, and further in view of Bykhovsky et al., US 5,054,750.
Choquet and Smither teach all of the limitations substantially as claimed, except for the following taught by Bykhovsky: wherein the electromagnetic pump for pumping liquid metal is at least partially made of graphite (see col. 1, l. 63 - col. 2, l. 10). Bykhovsky teaches that which is well-known in the art, that graphite is a good and cheap conductor of electricity, such that it is useful in electromagnetic pumps. As such, it would have been obvious to a person having ordinary skill in the art to have used graphite in the electromagnetic pump system of Choquet and Smither as taught by Bykhovsky. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet et al., US 8,481,120, in view of Smither, US 5,209,646, and further in view of Vetrovec, US 2015/0219122.

In regard to claim 5,
Choquet and Smither teach all of the limitations substantially as claimed, except for the following taught by Vetrovec: wherein electrodes 130a and 130b supply the current for the electromagnetic pump 10 and are provided against the pump (see fig. 2). This is as opposed to the coiled tubing 11 of Smither which provides the current. Vetrovec teaches that the electrode design allows for “very low stray magnetic field outside the pump volume” (para. [0013]). As such, it would have been obvious to a person having ordinary skill in the art to replace the tubing 11 with the electrodes of Vetrovec to reduce stray magnetic field.

In regard to claim 19,
The strength of the magnet field of the electromagnetic pump of Vetrovec is controlled dependent on the current for the electromagnetic pump through the electrodes 130a, 130b. 

Allowable Subject Matter
Claims 10-12 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK HAMO/Primary Examiner, Art Unit 3746